Citation Nr: 1134573	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the appellant's claim.

In January 2008, the appellant presented sworn testimony during a personal hearing at the Central Office in Washington D.C., which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims folder.  In a letter dated July 2011, the Board provided the appellant notice that the Veterans Law Judge who conducted the January 2008 hearing had since retired.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  The appellant declined the option to appear at another hearing.  Instead, she submitted additional evidence and argument to the Board.  See the appellant's submissions received July 2011.  The appellant, through her representative, subsequently submitted a written waiver of local consideration of this evidence.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).

In a March 2009 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a November 2009 supplemental statement of the case (SSOC).

In January 2011, the Board requested an opinion from an Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  That opinion was obtained in March 2011 and has been associated with the VA claims folder.  In a March 2011 letter, the appellant was provided with notice of the IME opinion as well as the opportunity to submit additional evidence under 38 C.F.R. § 20.903.  In response, the appellant submitted additional evidence in support of the appeal.


FINDINGS OF FACT

1.  The Veteran died in December 2005 at the age of 60.  The death certificate listed the Veteran's cause of death as central nervous system lymphoma.

2.  At the time of the Veteran's death, he was not service-connected for any disability.

3.  The record demonstrates that the Veteran served aboard a nuclear powered guided missile cruiser from February 1963 to May 1964.  Obtained dose estimates approximated that the Veteran was exposed to 2.55 rem of ionizing radiation during his military service.

4.  The competent medical evidence of record is at least in equipoise as to whether the Veteran's in-service exposure to ionizing radiation was a cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the cause of the Veteran's death, which she contends was due to in-service exposure to ionizing radiation.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A March 2006 VCAA notice letter was sent to the appellant regarding her cause of death claim.  The letter appears to be adequate.  The Board need not, however, discuss in detail the sufficiency of either the VCAA notice letter or VA's development of the claim in light of the fact that the Board is granting the claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

Additionally, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim of entitlement to service connection for the cause of the Veteran's death.   The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103 (2010).  As indicated above, she has retained the services of a representative and presented personal testimony before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In order to establish service connection for the claimed disorder, there must be (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2010).   The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2010).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) (2010).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  See 38 C.F.R. § 3.311(b)(2) (2010).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) (2010).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2010).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) (2010).

Standard of review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that the Veteran developed primary central nervous system lymphoma as a result of exposure to ionizing radiation during his military service.  The Board will address the three methods, discussed in detail above, through which service connection based upon radiation exposure may be granted [38 C.F.R. 
§ 3.309(d) and § 3.311, and Combee].

(i.)  Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran's death must have been caused or contributed to by a disease listed in 38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed veteran who participated in a radiation-risk activity as such terms are defined in the regulation.  See 38 C.F.R. § 3.309(d)(3) (2010).

The medical evidence of record demonstrates that the Veteran was diagnosed with primary central nervous system non-Hodgkins lymphoma.  See the letter from Dr. T.J.E. dated February 2004; see also the private treatment records dated February 2004.  Lymphoma, including non-Hodgkins lymphoma, is one of the listed diseases under 38 C.F.R. § 3.309(d)(2).  However, the record does not indicate that the Veteran participated in a radiation-risk activity as defined under 38 C.F.R. 
§ 3.309(d)(3)(ii).  The Board recognizes the assertions of the appellant to the contrary.  See, e.g., the January 2008 Board hearing transcript.  While the evidence indicates that the Veteran was exposed to ionizing radiation while stationed aboard the U.S.S. LONG BEACH, such occupational exposure is not enumerated as a radiation-risk activity under 38 C.F.R. § 3.309(d)(3)(ii).

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

(ii)  Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure; a dose assessment will be made.

As expressed above, the Veteran was diagnosed with primary central nervous system non-Hodgkin's lymphoma.  See the private treatment records dated February 2004.  This is a radiogenic diseases as defined by 38 C.F.R. § 3.311.  Furthermore, the Veteran was diagnosed with this disease during the prescribed period; five years or more after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv) (2010).  

A radiation dose estimate was obtained in February 2004 from the Department of the Navy.  In this assessment, it was determined that "[o]ne could reasonably conclude that personnel assigned to [the U.S.S. LONG BEACH] who were not monitored for occupational exposure received no more than the maximum recorded dose, as the decision to monitor individuals is based on their likelihood of receiving measurable occupational exposure."  The assessment continued, "[t]he average annualized occupational dose for individuals stationed on board the U.S.S. LONG BEACH in 1963 was 0.136 rem and the maximum annualized occupational dose was 2.04 rem.  While it is likely that this Veteran's exposure was significantly lower than this annualized dose, it is conservative to assume that the maximum likely exposure that anyone stationed on board the U.S.S. LONG BEACH in 1962 received was 2.04 rem."

In a June 2004 statement, writing for the Under Secretary for Health, the Chief Public Health and Environmental Hazards Officer, Dr. S.H.M., reported:

Based on the letter from the Naval Dosimetry Center dated February 27, 2004, and adjusting for approximately 15 months of service on the nuclear powered ship rather than 1 year, it is estimated that the Veteran was exposed to a dose of ionizing radiation during military service of 2.55 rem. . . . The Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the lymphoma.  In accordance with guidance on utilizing the NIOSH IREP, the cancer model for lymphoma and multiple myeloma was used.  The computer software calculated a 99-percentile value for the probability of causation of 3.48%.  Using the cancer model for nervous system malignancies resulted in a calculated probability of causation value of 2.31%.  In light of the above, in our opinion it is unlikely that the Veteran's lymphoma can be attributed to exposure to ionizing radiation in service."

Following this opinion, on June 2004, the Acting Director of VA Compensation and Pension Service reviewed the Veteran's claims folder and determined that "it is our opinion that there is no reasonable possibility that the Veteran's lymphoma resulted from radiation exposure in service."

Thus, the provisions of 38 C.F.R. § 3.311 have been adhered to.  In light of the above-mentioned opinions, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted. 


(iii.)  Direct service connection - Combee

The Board is also obligated to consider service connection without reference to the radiation regulations, 38 C.F.R. §§ 3.309(d), 3.311.  The Federal Circuit in Combee determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will proceed to evaluate the appellant's claim under the regulations governing service connection for cause of death.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.312 (2010). 

In order for service connection for the cause of the Veteran's death to be granted, three elements must be present:  (1) evidence of death; (2) evidence of in-service incurrence of disease or injury and/or service-connected disability; and (3) medical nexus linking (1) and (2).  Cf. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

In this case, element (1) has obviously been met.  The Veteran's death certificate dated December 2005 has been obtained and associated with the VA claims file.

With respect to the second element, the Veteran was not service-connected for a disability.  The Board will separately address in-service injury and disease. 

Concerning in-service disease, the service treatment records do not indicate, and the appellant does not contend, that the Veteran suffered a disease of the central nervous system during his military service.

Concerning in-service injury, as is discussed above, it has been conceded that the Veteran was exposed to ionizing radiation during service.  No specific brain or central nervous system injuries were documented during the Veteran's military service.  Nevertheless, based on the Veteran's exposure to ionizing radiation, the second element has been satisfied. 

With respect to the third element of medical nexus, as noted above, Dr. S.H.M. determined that the Veteran's primary central nervous system lymphoma was not related to the radiation exposure that he experienced during service.  Additionally, due to the complex medical evidence presented in this matter, the Board requested an IME opinion.  See the Board's IME request dated January 2011.  In the requested opinion, obtained March 2011, Dr. S.P.K. concluded that "the likelihood that the radiation was the proximate cause of [the primary central nervous system lymphoma] is very low, and much less than 50%."  In rendering his opinion, Dr. S.P.K. explained, "[t]here is no known linkage between radiation exposure and primary central nervous system lymphoma.  Many studies, including the Atom Bomb Casualty Commission Report (ABCC), which documented the results of the WWII bombings in Japanese cities fail to identify this causal relationship . . . I have myself conducted a thorough and up-to-date medical literature review, and do not find such a link."

In contrast, the appellant has submitted a private medical opinion from Dr. D.L.P. in which he offers a positive nexus statement.  Specifically, in his February 2004 statement, Dr. D.L.P. noted that the Veteran "and his wife have asked me whether or not there could be an occupational risk from radiation exposure to the onset of his central nervous system lymphoma.  They provided me with the document regarding U.S. Navy ships and that there was known radiation exposure on the ship that he was stationed on."  He concluded, "[i]t would appear that more likely than not that [the Veteran] suffered radiation exposure while stationed on the U.S.S. LONG BEACH.  It also would appear more probable than not that he developed occupational cancer following this radiation exposure.  His occupational cancer, in particular lymphoma."  Dr. D.L.P. further explained, "[i]t is well-known in occupational literature that blatant exposure for the development of occupational cancer is 20 to 40 years, which would coincide to the date of [the Veteran's] exposure in the early 60s and his onset of cancer at this time."

In addition to this statement by Dr. D.L.P., the appellant has offered voluminous internet and medical treatises in support of her contentions that the Veteran's primary central nervous system lymphoma was due to his in-service radiation exposure.  In weighing the contentions of the appellant, the Board observes that she is a registered nurse with thirty years of experience.  See the January 2008 Board hearing transcript, pgs. 5, 30, and 53).  Accordingly, the Board finds the appellant competent to provide medical evidence in support of her claim.  See 38 C.F.R. 
§ 3.159(a)(1); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that "a nurse practitioner having completed medical education and training . . . fits squarely into the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions"); Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In the present case, in addition to the medical evidence submitted by the appellant, there is a positive nexus opinion from Dr. D.L.P. who reviewed of the record and considered the Veteran's history and medical conditions.  In contrast, opposing the appellant's claim are the negative nexus opinions of Dr. S.H.M. and Dr. S.P.K. who also thoroughly considered Veteran's history and its application to the medical evidence.

Further medical inquiry might be undertaken with a view towards development of the claim.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Therefore, resolving all doubt in the appellant's favor, the Board concludes that the medical evidence is at least in equipoise as to whether the Veteran's death was causally related to his in-service ionizing radiation exposure.  The appellant's claim of entitlement to service connection for the cause of the Veteran's death is granted.  The benefit of the doubt rule is accordingly for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  Accordingly, for reasons and bases expressed above, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


